Citation Nr: 0002161	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder with allergies.

2.  Entitlement to service connection for the residuals of a 
right knee injury.

3.  Entitlement to service connection for the residuals of a 
right shoulder injury.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fractured nasal septum 
with deviation, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1983.  This appeal arises from a November 1993 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied, amongst other issues, service connection for a 
chronic sinus disorder with allergies, the residuals of a 
right knee injury, and the residuals of a right shoulder 
injury, and which assigned a noncompensable evaluation for 
the residuals of a fractured nasal septum with deviation, 
after granting service connection for the same.  By a rating 
action dated in August 1995, the noncompensable disability 
evaluation assigned the residuals of a fractured nasal septum 
with deviation was increased to 10 percent, effective in 
November 1992.

The November 1993 rating decision also determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim of service connection for rheumatoid 
arthritis.  However, in a decision dated in January 1997, the 
Board of Veteran's Appeals (Board) held that new and material 
evidence had been submitted to reopen said claim.

This matter was Remanded by the Board in January 1997 for the 
purpose of obtaining additional medical evidence and 
affording due process to the veteran, and it has been 
returned to the Board for appellate review.

The Board notes that the veteran's representative raised the 
issue of service connection for a foot rash in October 1999.  
The RO has yet to consider this issue.  Nevertheless, the 
issue of veteran's entitlement to service connection for a 
foot rash is not inextricably intertwined with the current 
appeal, and it is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran has been presently diagnosed as having 
sinusitis, rhinitis, and chronic right knee and shoulder pain 
due to rheumatoid arthritis.

2.  There is no competent medical evidence linking the 
veteran's current sinus disorder with allergies, right knee, 
or right shoulder problems with any incident, accident, or 
disease that occurred during his military service.

3.  The veteran's claim for service connection for chronic 
sinusitis with allergies is not plausible.

4.  The veteran's claim for service connection for the 
residuals of a right knee injury is not plausible.

5.  The veteran's claim for service connection for the 
residuals of a right shoulder injury is not plausible.

6.  A medical examiner opined that there is no evidence that 
the veteran suffered from arthritis problems or the symptoms 
of rheumatoid arthritis in service, or that there was 
evidence confirming a diagnosis of rheumatoid arthritis prior 
to May 1985. 

7.  The veteran's fractured nasal septum with deviation was 
surgically corrected by the septoplasty that was performed in 
1993 and he does not currently experience any discernable 
problems related to said disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic sinusitis with allergies is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for the 
residuals of a right shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Rheumatoid arthritis was not incurred in military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(b)(d) (1999).

5.  The criteria for rating higher than 10 percent for the 
residuals of a fractured nasal septum with deviation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6502 (1996 & 
1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his nose, 
sinuses, upper extremities, and lower extremities were 
normal.  In September 1980, he was assaulted by four 
individuals.  He stated he had been kicked in the nose, and 
that he had fallen upon his left wrist.  There was a 
contusion to the orbit of the right eye.  An x-ray of his 
nose revealed a fracture to the septum with minor deviation.  
He denied having any problems breathing.  There was mild 
swelling of the left wrist.  The assessment was hematoma of 
the right eye and sprain of the left wrist.  

In January 1983, the veteran was evaluated for complaints of 
left thigh pain.  He denied any trauma.  There was palpable 
tenderness to the left inner thigh near the scrotum and along 
the inguinal ligament.  There was no evidence of hernia.  The 
assessment was left inguinal ligament strain.

On a Report of Physical Examination pending service 
discharge, the veteran's nose, sinuses, upper extremities, 
and lower extremities were found to be normal.  Service 
medical records show that he was treated for complaints of a 
sore throat in October 1980 and April 1981, and that he was 
diagnosed as having upper respiratory infections and a strep 
throat.  There were no findings pertaining to a chronic sinus 
or allergy problem.

The veteran filed a claim for service connection for 
rheumatoid arthritis in February 1987.  He indicated he had 
received post-service treatment for arthritis and/or joint 
pain through Drs. Zoghlin, Piccoli, and Atwater.

Medical records from E.C. Atwater, M.D., dated from April 
1986 to February 1987 document that the veteran received 
evaluations and treatment for rheumatoid arthritis.  He was 
noted to have rheumatoid nodules on his thumbs, fingers, 
Achilles tendon, and both elbows.  The etiology of the 
rheumatoid arthritis was not discussed.

The office of L.N. Zoghlin, M.D., reported in March 1987 that 
it did not have any records pertaining to the treatment of 
the veteran.

Various medical and billing records were forwarded from the 
New York State Department of Social Services.  These records 
were culled by the Office of Disability Determination in the 
course of reviewing the veteran's claim for disability 
benefits.  Significantly, a medical bill from ACM Medical 
Laboratory revealed that the veteran had an A-82 Profile and 
Sed. Rate performed at the request of Dr. Zoghlin in June 
1983.  There was an April 1985 note from the office of 
Dr. Zoghlin that indicated that the veteran had been 
diagnosed as having fibromyositis.  However, there was an 
April 1985 billing record from Dr. Zoghlin showing the 
veteran had a diagnosis of arthritis.  

The veteran was afforded a VA general medical examination in 
April 1987.  He maintained that he experienced stiffness of 
the knees during his active military service, and that he 
sought treatment for the same almost immediately after his 
service discharge.  He stated he was initially diagnosed as 
having fibromyositis.  He reported having rheumatoid 
arthritis nodules removed from his left elbow.  He indicated 
he had experienced good results with gold therapy.  The 
veteran's hands were puffy but without deformity.  He had 
subcutaneous nodules along the olecranon process of the right 
elbow.  Nodules were also identified in both Achilles tendons 
and the metatarsal phalangeal joints of both great toes.  A 
serology was negative for rheumatoid arthritis.  The 
diagnosis was rheumatoid arthritis in remission following 
gold therapy.  The examination report contained no findings 
pertaining to the veteran's nose, sinuses, mouth, or throat.

Service connection for rheumatoid arthritis was denied in 
August 1987.  The RO found the evidence of record failed to 
establish that rheumatoid arthritis was incurred in or 
aggravated by the veteran's military service.  The RO also 
determined there was no evidence that the veteran had been 
diagnosed as having rheumatoid arthritis within one-year of 
his service discharge.

In a letter dated in August 1987, Dr. Zoghlin reported that 
he had been concerned that the veteran had rheumatoid 
arthritis symptoms as early as July 1978.  He said the 
veteran had a negative antinuclear antibody at that time.  He 
recalled that the veteran's last treatment had been in June 
1985, and that he had been seen on several occasions starting 
in June 1983.

By a rating action dated in September 1987, service 
connection for rheumatoid arthritis was denied.  The RO 
determined that the letter from Dr. Zoghlin failed to 
establish the veteran's current rheumatoid arthritis had its 
onset in service or within the one-year post-discharge 
presumptive period.

Treatment notes from Dr. Zoghlin showed that the veteran was 
seen for complaints of right shoulder pain in June 1983.  He 
denied injury.  He was noted to have had a three-(3) week 
history of polyarthritis that had been worse in the 
shoulders.  He was referred for a battery of diagnostic tests 
to include an arthritis profile.  A follow-up report dated in 
July 1983 indicated that the veteran's complaints of 
"polyarthritis" of the joints were completely remissed.  He 
did, however, continue to complain of a "little pain" in 
his right thigh.  The veteran was next seen for complaints of 
joint pain (left shoulder) in April 1985.  

In November 1992, the veteran filed a claim for service 
connection for multiple conditions including the residuals of 
a fractured nose, sinus and allergy problems, arthritis of 
multiple joints, the residuals of a right knee injury, and 
the residuals of a right shoulder injury.

Treatment records from E.C. Atwater, M.D., dated from 
September 1985 to September 1986 show that the veteran 
received evaluations and treatment for rheumatoid arthritis.  
A September 1985 examination report indicated that he had 
been referred to Dr. Atwater by Dr. Amo Piccoli (the 
veteran's personal physician), and that he had been treated 
and cared for previously by Dr. Zoghlin.  He said he had been 
experiencing aching in his joints since 1977.  Based on the 
history and a physical examination, the impression was that 
the veteran had rheumatoid arthritis.  This diagnosis was 
later confirmed following the reciept of laboratory test 
results.

Medical records from the Syracuse VA Medical Center (VAMC) 
dated from April 1987 to September 1992 show that the veteran 
received evaluations and treatment for, but not limited to, 
sinusitis and rheumatoid arthritis.  Significantly, he was 
seen in April 1987 for complaints of nasal congestion.  He 
said he had been experiencing congestion for the past week.  
There was nasal congestion bilaterally.  The diagnosis was 
rhinitis with pharyngitis.  Similar findings were made in 
November 1987 and March 1989.  A May 1989 consultation report 
indicated that he was seen for complaints of sinusitis with 
purulent discharge.  The aforementioned records also 
contained several references to the veteran complaining of 
joint pain to include the right shoulder and knee.  In each 
instance, the complaints of right shoulder and knee pain were 
attributed to exacerbations of his rheumatoid arthritis.  
There were no findings with regard to the etiology of the 
veteran's rheumatoid arthritis, sinusitis, or rhinitis.

A letter from Dr. Zoghlin was received in June 1993. Dr. 
Zoghlin reported that the veteran's medical records had been 
sent to the Shortsville Family Practice in December 1984.  He 
said he saw the veteran on one other occasion in August 1987,  
At that time, Dr. Zoghlin said that he suspected, but could 
not prove, that the veteran suffered from rheumatoid 
arthritis.

In November 1993, service connection for the residuals of a 
fractured nasal septum with deviation was granted and a 
noncompensable disability evaluation was assigned.  The 
claims of service connection for a chronic sinus disorder 
with allergies, the residuals of a right knee injury, the 
residuals of a right shoulder injury were denied.  The RO 
also determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for rheumatoid arthritis.

Medical records from the Syracuse VAMC dated from September 
1993 to August 1994 were associated with the claims folder.  
The veteran was admitted in September 1993 due to complaints 
of long history of difficulty breathing through his nose and 
obnoxious snoring that interfered with his sleep.  He 
indicated that he had had increased difficulty since being 
assaulted and suffering nasal trauma six (6) years earlier.  
On physical examination, the veteran's nose was thickened 
with displaced septal cartilage to the right.  There was a 
lumen on the right anteriorly and a narrow posterior lumen on 
the left.  There was a spur inferiorly on the right septum.  
The oropharynx was otherwise benign.  The veteran had a 
pendulous uvula and redundant mucosal folds posteriorly along 
the soft palate.  It was believed that he suffered from sleep 
apnea.  He underwent first stage septoplasty that same month.  

An August 1994 follow up report indicated that the veteran 
continued to experience nasal congestion and snoring.  There 
was nasal septal deviation to the right with some 
dryness/crusting.  There was also some irritation of the 
oropharynx.  Lesions were observed on the left.  There was 
some redundancy of the soft palate.  The assessment was nasal 
septal deviation causing obstruction with possible 
obstructive sleep apnea.

The veteran filed a substantive appeal in March 1995.  He 
asserted that his service-connected nasal fracture warranted 
a 10 percent disability rating because he experienced a 
marked interference with breathing space.  He maintained his 
sinus and allergy problems first manifested in service, and 
that he had continued to suffer from the same since that 
time.  Similarly, he stated his service medical records 
showed that he injured his right knee and right shoulder 
during his active military service.  The veteran further 
argued that the evidence showing treatment for arthritis in 
the early 1980s was new and material evidence.

By a rating action dated in August 1995, the noncompensable 
assigned to the residuals of a fractured nasal septum with 
deviation was increased to 10 percent.  The effective date of 
the award was November 1992.  The RO indicated that this was 
the maximum benefit available to the veteran.

In January 1997, the Board determined that the veteran had 
submitted new and material evidence to reopen the claim of 
service connection for rheumatoid arthritis.  The issue of 
service connection for rheumatoid arthritis was therefore 
remanded for the purpose of affording due process to the 
veteran.  The Board also indicated that additional medical 
evidence needed to be obtained prior to final appellate 
consideration of the issue.  The issues of service connection 
for a chronic sinus disorder with allergies, the residuals of 
a right knee injury, and the residuals of a right shoulder 
injury were remanded in order to secure VA and non-VA 
treatment records that the RO may not have previously 
gathered.  Further, the issue of the veteran's entitlement to 
an evaluation in excess of 10 percent for the service-
connected residuals of a fractured nasal septum with 
deviation was returned to the RO for the purpose of affording 
the veteran a VA otolaryngology examination to determine the 
severity of said disability.

Medical records from the Syracuse VAMC dated from May 1992 to 
January 1997 show that the veteran received treatment for 
rheumatoid arthritis, multiple joint pain, and nasal 
problems.  His complaints pertaining to pain of the shoulders 
and 
knees were attributed to rheumatoid arthritis.  There were no 
findings that related his rheumatoid arthritis or right 
shoulder and right knee pain to any incident arising during 
his military service.  

Following his septoplasty in September 1993, outpatient 
records show that the veteran continued to complain of 
snoring and nasal obstruction.  As there was a question as to 
whether he suffered from obstructive sleep apnea, he was 
afforded a daytime polysomonography screening in October 
1994.  This study showed about one-and-a-quarter hours of 
sleep with normal sleep stage durations.  No sleep apneas 
were noted.  The study was negative for sleep apneas.  

In March 1995, the veteran was seen for complaints of 
obnoxious snoring.  He maintained that the previous sleep 
study had been poor.  He said his wife had observed his 
apnea.  He indicated that he had a smoking habit of three-
quarters of pack per day.  An examination showed that the 
septum of his nose was straight.  His tonsils were plus two 
and plus three.  There was narrowing of the oropharynx.  The 
uvula was thickened.  The assessment was obnoxious snoring 
and possible mild obstructive sleep apnea.  That same month, 
the veteran underwent a tonsillectomy and a 
uvulopalatopharyngoplasty.

A letter sent to Dr. Piccoli requesting that he forward the 
veteran's medical records was returned to the RO in July 
1997.  The post office indicated that the letter was 
undeliverable.

Records from the University of Rochester Medical Center dated 
from June 1986 to January 1987 document the evaluation and 
treatment of rheumatoid nodules that had developed on the 
extensor surface of the proximal forearm.  The veteran 
underwent a surgical removal of said nodules in August 1986.  
While references were made to the veteran having a history of 
arthritis pain for several years, the date of onset of his 
rheumatoid arthritis was not discussed by the treating 
physicians, Drs. Miller and Jimenez.

Treatment records dated between November 1983 and October 
1986 were received from the medical department of the Eastman 
Kodak Company.  The veteran was first seen for complaints of 
left shoulder pain in April 1985.  He said he had a long-term 
problem with stiffness and achiness in his shoulders and 
knees.  He stated he had seen Dr. Zoghlin in 1983, and that 
he was told to take aspirin.  The veteran was seen routinely 
for complaints of multiple joint pain for the remainder of 
the year and various diagnoses were considered to include 
possible arthritis, possible biceps tendonitis, possible 
rotator cuff problem, and fibromyositis.  However, a 
September 1985 treatment note indicated that a diagnosis of 
rheumatoid arthritis had been rendered by Dr. Atwater that 
same month.  Subsequent entries showed that the veteran 
received routine treatment for rheumatoid arthritis that 
included gold shots.  The etiology of the condition was not 
discussed.

In July 1997, the office of Dr. Zoghlin reported that it 
could not identify the veteran as having been a patient at 
their facility.  The RO informed the veteran of this 
development in an August 1997 letter.  He was also advised 
that Dr. Atwater had not responded to its request for his 
medical records, and that the request of records sent to Dr. 
Piccoli had been returned as undeliverable.  The RO asked 
that the veteran assist it in obtaining these records.

The veteran submitted an undated letter from Dr. Piccoli in 
September 1997.  Therein, Dr. Piccoli informed the veteran 
that he was retiring as of April 30, 1987.  He said that Dr. 
Carlos Jimnez-Rueda would be taking over the practice and had 
agreed to hold all medical records in the office.  In an 
attached statement, the veteran indicated that his records 
from Dr. Piccoli were being held at the Shortsville Family 
Practice.  He submitted a release form for those records.  In 
December 1997, the Shortsville Family Practice reported that 
it had held no records pertaining to the veteran.

Additional treatment records from the Eastman Kodak Company 
dated from November 1985 to February 1989 were associated 
with the claims folder.  Of note, a physician's report, 
prepared as part of a long-term disability claim, indicated 
that the onset of the veteran migratory polyarthritis dated 
back to May 1985.  The examiner stated that a laboratory 
examination conducted at that time had led to the diagnostic 
impression that the veteran had "early stage rheumatoid 
arthritis."  The examiner said that the veteran's illness 
was followed by the medical department, in consultation with 
his rheumatologist, Dr. Atwater, until his last day of work.  
Similar findings were made by the corporate rehabilitation 
consultant in April 1988.

In November 1998, the RO indicated that it had requested the 
veteran's medical records from the Rochester VA outpatient 
treatment center.  However, it was noted that those were no 
longer available at said facility, and that the records were 
being held by the Canandaigua VAMC.  The Canandaigua VAMC 
subsequently reported in May 1999 that it held no information 
pertaining to the veteran.

In July 1999, the veteran was afforded a VA otolaryngology 
examination.  He discussed his inservice nose injury, the 
problems he experienced thereafter, and his 1994 septoplasty.  
He stated he had no problems since the operation.  However, 
he did complain of occasional nasal dyspnea that seemed to 
change from side to side every couple of hours.  He denied 
having any current sinus pain or pressure.  He said he 
periodically experienced rhinorrhea.  

On examination, the veteran's voice was neither hypo nor 
hyper nasal.  There was a very slight external deviation of 
the nose to the left.  This was mainly the upper lateral 
cartilages.  Intranasal examination revealed a well-healed, 
right-sided heavy transfixation scar.  His septum was visibly 
and palpably midline.  Anterior rhinoscopy failed to reveal 
any other pathology.  There was no significant turbinate 
hypertrophy or polypoid disease identified.  The assessment 
was that the veteran's deviated septum did contribute to 
nasal dyspnea prior to his surgery.  His current complaints 
appeared to be normal physiologic alternating nasal dyspnea 
associated with the normal cycle of air warming during 
respiration.  The examiner stated that the physical 
examination did not reveal any persistent nasal deformity 
that would contribute to nasal dyspnea.  The examiner opined 
that the veteran breathed nicely through his nose.  It was 
the judgment of the examiner that the veteran's problem had 
resolved and was surgically corrected by the septoplasty 
performed in 1993.

The veteran was also afforded a VA orthopedic examination in 
July 1999.  He stated that his symptoms of stiffness in the 
shoulders and knees began during his active military service.  
However, he could not recall whether he ever received an 
inservice evaluation for these complaints.  The examiner 
expressed some confusion as to why an orthopedic examiner had 
been asked to render an opinion regarding rheumatoid 
arthritis.  Nevertheless, after conducting a limited physical 
examination and reviewing the claims folder, the examiner 
found there was no specific evidence that the veteran was 
evaluated for arthritis problems or symptoms of rheumatoid 
arthritis while he was in service.  The fact that rheumatoid 
arthritis was diagnosed later in May 1985 was clear.  The 
examiner opined that it was very likely that the rheumatoid 
arthritis predated that specific date.  However, the examiner 
stated that it was not possible to give the likely onset of 
rheumatoid arthritis. 

In October 1999, service connection for a chronic sinus 
disorder with allergies, the residuals of a right knee 
injury, the residuals of a right shoulder injury, and 
rheumatoid arthritis was denied.  The RO found the evidence 
failed to establish an etiological relationship between any 
current disability of the sinuses, right shoulder, or right 
knee and the veteran's military service.  Similarly, the RO 
held there was no evidence demonstrating that the veteran's 
rheumatoid arthritis had its onset in service or within the 
one-year post-service presumptive period.   The claim for an 
increased evaluation for the service-connected residuals of a 
fractured nasal septum with deviation was also denied.  A 
supplemental statement of the case (SSOC) was mailed to the 
veteran that same month.  The SSOC included a citation to the 
old and revised criteria used in evaluating deviation of the 
nasal septum.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).


1.  Sinusitis with Allergies, Residuals of Right Knee Injury,
and Residuals of Right Shoulder Injury

Here, there is no medical evidence to establish a causal link 
between the veteran's current sinusitis with allergies and 
military service.  The veteran has not offered any medical 
opinion that attributes his diagnosed sinusitis or rhinitis 
to his military service.  Similarly, evidence showing a 
correlation between the veteran's current complaints of 
chronic right knee and shoulder pain and his military service 
has not been submitted.  The veteran's opinion that there is 
an etiological relationship between his military service and 
his current diagnosis of these conditions does not meet this 
standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.  In 
fact, the medical evidence of record seems to clearly show 
that the veteran's complaints of right knee and shoulder pain 
are a manifestation of his rheumatoid arthritis rather than a 
separate disease process or injury.

Moreover, service medical records are devoid of any evidence 
showing treatment for a chronic sinus, right knee, or right 
elbow condition.  His service discharge examination indicated 
that his sinuses, upper extremities, and lower extremities 
were normal.  In other words, the presence of a chronic 
disability of the sinuses, right knee, or right shoulder 
during active service is not shown.  

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
sinusitis and a disability of the knee or shoulder, medical 
evidence is required to demonstrate a relationship between 
these disorders and any symptoms experienced post-service.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. 
Brown, 6 Vet. App. 465 (1994).  No such medical evidence has 
been submitted in this case.  Based on the above, the Board 
concludes that the veteran has not submitted well-grounded 
claims, and his claims for service connection for chronic 
sinusitis, the residuals of a right knee injury, and the 
residuals of a right shoulder injury must be denied.

2.  Rheumatoid Arthritis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran claims that he 
experienced multiple joint pain in service.  The veteran has 
also provided evidence showing that he continued to suffer 
from multiple joint pain shortly after his service discharge, 
and that those complaints could have been manifestations of 
arthritis.  Therefore, the Board finds that the veteran has 
submitted sufficient medical evidence appearing to suggest a 
diagnosis of "polyarthritis" within one year of service 
discharge to make his claim plausible.  See 38 C.F.R. §§ 
3.307, 3.309.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

On evidentiary evaluation, the Board observes that it must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).  In the present case, the Board 
finds that the evidence of record shows that the veteran was 
not diagnosed as having rheumatoid arthritis until 1985.  
Records predating the 1985 diagnosis show that the veteran's 
complaint of left shoulder pain was variously diagnosed as 
being possible arthritis, possible biceps tendonitis, 
possible rotator cuff problem, and fibromyositis.  Based on a 
review of this medical history, a VA physician opined in July 
1999 that there was no specific evidence that the veteran was 
evaluated for arthritis problems or symptoms of rheumatoid 
arthritis while he was in service.  The examiner further 
concluded that evidence documenting the onset of rheumatoid 
arthritis prior to May 1985 had not been submitted.  The 
Board finds that this medical report constitutes 
significantly probative evidence due to the fact that it 
entailed a comprehensive review of the veteran's medical 
history by a medical professional.

By contrast, post-service treatment records hinting at a 
similarity between his complaints of left shoulder pain in 
1983 and the diagnosis of rheumatoid arthritis in 1985 have 
greatly diminished probative value because they do not appear 
to be supported by any objective and credible medical 
authority.  There were no actual findings that related the 
veteran's current rheumatoid arthritis to the symptoms he 
allegedly experienced in service or in 1983.  While the 
evidence showing post-service "polyarthritic" symptoms was 
sufficient to make his claim well grounded, the same evidence 
is insufficient when weighed against the evidence of record 
and the opinion rendered by the VA examiner.

In sum, the Board finds that the July 1999 VA examination 
report clearly outweighs the post-service treatment records 
that were submitted by the veteran.  As a relative balance of 
positive and negative evidence has not been presented, the 
doctrine of benefit of the doubt is not for application.  
Accordingly, the claim for service connection for rheumatoid 
arthritis is simply not established by the evidence of 
record.

B.  Increased Evaluation

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  A VA examination has been performed.  
The Board finds the examination was adequate concerning the 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The provisions of 38 C.F.R. § 4.10 indicate that the basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self-support.  The medical examiner 
must  therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's  
ordinary activity. 

On October 7, 1996, during the pendency of the veteran's 
appeal, the regulations governing the evaluation of diseases 
of the nose and throat, which include a deviated nasal 
septum, were amended.  The RO has considered the claim under 
both the former and revised criteria and determined that a 
higher rating is not warranted under either.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the 
governing laws or regulations change after a claim has been 
filed, but before the appeal is decided, the version most 
favorable to the veteran must be applied, absent a contrary 
intent of Congress or the Secretary of VA).  The RO also 
furnished the veteran a supplemental statement of the case in 
October 1999, containing both the former and revised 
criteria, and an explanation for the decision, and gave him 
an opportunity to submit written or other argument in 
response.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, there is no prejudice to the veteran in the Board 
evaluating his disability under both the former and revised 
criteria, and applying the more favorable result.

According to the criteria that were in effect prior to 
October 7, 1996, a 10 percent rating was warranted for a 
deviated nasal septum if there was evidence of marked 
interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996). This was the maximum rating that 
could be assigned under this Code.

On the other hand, under the revised criteria, , a 10 percent 
rating is warranted if there is evidence of 50-percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999). This continues to be the maximum rating that can 
be assigned under this Code.

On examination in July 1999, the veteran was noted to have a 
very slight external deviation of the nose to the left.  His 
septum was visibly and palpably midline.  Anterior rhinoscopy 
failed to reveal any other pathology.  There was no 
significant turbinate hypertrophy or polypoid disease 
identified.  The assessment was that the veteran's deviated 
septum did contribute to nasal dyspnea prior to his 1993 
surgery.  The examiner stated that the physical examination 
did not reveal any persistent nasal deformity that would 
contribute to nasal dyspnea.  Observing that the veteran 
breathed nicely through his nose, the opinion was that the 
veteran's problem had resolved and, in fact, been corrected 
by a septoplasty that been performed in 1993.

The Board finds that the above referenced medical evidence 
reveals that the veteran's fractured nasal septum with 
deviation is essentially asymptomatic.  Moreover, as 
referenced above, the maximum disability rating assignable 
for deviation of the nasal septum is 10 percent.  Given these 
conclusions, the Board holds that a disability evaluation in 
excess of the 10 percent currently assigned to the residuals 
of a fractured nasal septum with deviation would be 
inappropriate under either the former or revised criteria.  
In so deciding, consideration has been given to assigning 
staged ratings; however, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the assigned rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
residuals of a fractured nasal septum with deviation does not 
result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.

For all the foregoing reasons, the Board concludes that, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and a rating higher 
than 10 percent for the residuals of a fractured nasal septum 
with deviation is not warranted. 


ORDER

Entitlement to service connection for a chronic sinus 
disorder with allergies is denied.

Entitlement to service connection for the residuals of a 
right knee injury is denied.

Entitlement to service connection for the residuals of a 
right shoulder injury is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fractured nasal septum with 
deviation, on appeal from the initial evaluation, is denied.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

